Judgment, Supreme Court, Bronx County, rendered on September 27, 1977, convicting defendant after a jury trial of three counts of robbery in the first degree, kidnapping in the second degree and two counts of criminal possession of a weapon in the second degree, unanimously modified, on the law, to dismiss the weapons counts (counts five and nine in the indictment) and otherwise affirmed. Under the facts of this case, the defendant could not have committed the crimes of robbery in the first degree without also possessing a weapon. The People concede that "the jury’s verdicts of guilty on the three first-degree robbery counts * * * require dismissal of the weapons possession counts * * * and the setting aside of the convictions on those counts” and we agree (People v Smith, 59 AD2d 547; People v Flowers, 56 AD2d 660). We have examined the other points raised by defendant and find them to be without merit. Concur— Birns, J. P., Fein, Markewich, Lupiano and Ross, JJ.